Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 1 (this “Amendment”), is dated as of February 27, 2019 (the
“Effective Date”) and amends that certain Employment Agreement (the “Agreement”)
dated as of March 24, 2018 between Ronald A. Rittenmeyer (the “Executive”) and
Tenet Healthcare Corporation (the “Company”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.

RECITALS

WHEREAS, the Company and the Executive previously entered into the Agreement;

WHEREAS, pursuant to Section 16 of the Agreement, the Agreement may be amended
or waived only with the prior written consent of the Company and Executive; and

WHEREAS, the Company and Executive desire to amend the Agreement as set forth
herein, effective as of the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. The first sentence of Section 1 of the Agreement is hereby amended and
restated as follows:

“The Company agrees to continue to employ the Executive pursuant to the terms of
this Agreement, and the Executive agrees to continue to be so employed
commencing as of the Effective Date and ending on June 30, 2021 (the “Term”).”

2. To reflect that nothing in this Amendment shall be interpreted to modify or
alter any rights and obligations the Company or the Executive have with respect
to the previously granted RSUs and Restricted Cash as provided in the Agreement
prior to this Amendment, including the vesting schedule, the first sentence of
each of Sections 3(c) and 3(d) of the Agreement is hereby amended to delete the
phrase “as of the conclusion of the Term” and insert in lieu thereof “on
February 28, 2020”.

3. A new Section 3(h) is added as follows:

“(h) Additional Equity Awards. In consideration of the Executive entering into
the Amendment and as an inducement to continue Executive’s employment with the
Company through the conclusion of the Term, on February 27, 2019 the Company
will grant an additional award of restricted stock units (collectively with the
RSUs set forth in Section 3(c) hereof, the “RSUs”) pursuant to the Sixth Amended
and Restated Tenet Healthcare 2008 Stock Incentive Plan (the “Plan”) with an
aggregate grant date fair value equal to $16,000,000, which shall vest in nine
(9) equal quarterly installments beginning on June 30, 2019 until fully vested
as of the conclusion of the Term (each such quarterly date beginning on June 30,
2019 and concluding on June 30, 2021, a “Vesting Date”), subject to the
Executive’s continued employment with the Company through each Vesting Date,
unless vesting is accelerated in accordance with Section 4 below. All other
terms and conditions of such awards shall be governed by the terms and
conditions of the Plan and the applicable award agreement, provided that such
terms and conditions shall not be inconsistent with the terms of this
Agreement.”



--------------------------------------------------------------------------------

4. A new Section 4(g) is hereby added as follows:

“(h) Services Agreement. Notwithstanding anything to the contrary in the
Agreement, following the conclusion of the Term or a termination of Executive’s
employment by the Company without Cause or by Executive for Good Reason, the
Company and the Executive shall enter into a services agreement mutually
acceptable to the parties (the “Consulting Agreement”), pursuant to which the
Company will engage the Executive as a consultant in a manner that constitutes a
“separation from service” for purposes of Code Section 409A. The Consulting
Agreement shall provide for the Executive’s provision of consulting services
during the two (2)-year period following the conclusion of the Term or a
termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason (the “Consulting Period”). The Consulting Agreement
shall provide that the Executive will remain an employee of the Company for
tax-purposes in an advisory position reporting to the Chief Executive Officer of
the Company and perform consulting and advisory services as reasonably requested
by the Chief Executive Officer and the Board for a period of time not to exceed
eight (8) days per month. During the Consulting Period, the Executive shall
continue to be treated as one of the Company’s most senior executives and will
remain entitled to receive customary Company benefits and perquisites on the
same basis as other senior executives of the Company. The Consulting Agreement
shall provide the Executive with an annual retainer of $750,000 for each year
during the Consulting Period, payable in accordance with the Company’s payroll
practices as then in effect, and the Executive shall remain eligible to
participate in the Company’s health and welfare benefits on the same basis as
other active senior executives during the Consulting Period. In addition, during
and following the Consulting Period, the Executive shall remain subject to
restrictive covenants no less favorable to the Company than those set forth in
Section 7 of this Agreement.

5. Section 7(a) is hereby amended to add a concluding sentence as follows:

“Nothing contained in this Agreement shall be construed to prohibit the
Executive from reporting possible violations of federal or state law or
regulation to any governmental agency or regulatory body or making other
disclosures that are protected under any whistleblower provisions of federal or
state law or regulation, or from filing a charge with or participating in any
investigation or proceeding conducted by any governmental agency or regulatory
body.”

6. The first clause of the first sentence of Section 7(b) is hereby amended and
restated as follows:

“(b) (i) During the Employment Period and for a period of two (2) years
following the Termination Date (the “Restricted Period”).”

7. This Amendment shall only serve to amend and modify the Agreement to the
extent specifically provided herein. All terms, conditions, provisions and
references of and to the Agreement which are not specifically modified, amended
and/or waived herein shall remain

 

2



--------------------------------------------------------------------------------

in full force and effect and shall not be altered by any provisions herein
contained. As of the Effective Date, this Amendment shall supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter of this Amendment
in any way other than the Agreement, the agreements referenced herein or in the
Agreement, and any agreement which by its terms continues beyond the Executive’s
termination of employment.

8. This Amendment shall not be amended, modified or supplemented except by a
written instrument signed by the parties hereto. The failure of a party to
insist on strict adherence to any term of this Amendment on any occasion shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Amendment.
No waiver of any provision of this Amendment shall be construed as a waiver of
any other provision of this Amendment. Any waiver must be in writing.

9. This Amendment shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of
Executive, and the successors and assigns of the Company.

10. This Amendment may be executed and delivered (including by facsimile, “pdf”
or other electronic transmission) in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

TENET HEALTHCARE CORPORATION By:  

/s/ Audrey Andrews

Name:   Audrey Andrews Title:   Senior Vice President and General Counsel Date:
  February 27, 2019

 

RONALD A. RITTENMEYER

/s/ Ronald A. Rittenmeyer

Date: February 27, 2019